LYONS, Special Justice
(concurring specially).
I concur fully in the main opinion. I write specially to endorse that aspect of Justice Shaw’s special concurrence in which he observes that “it is an understatement to say that the amount of the attorney fees awarded in this case is unsettling,” 127 So.3d at 407, yet notes that he is constrained by the limitations imposed on an appellate court by the adversarial system, thereby preventing him from going beyond the materials before the court in order to reach a more palatable result.
If the award of an attorney fee exceeded a trial court’s subject-matter jurisdiction, such as where payment of the fee would be inconsistent with the doctrine of sovereign immunity, this Court could raise the issue on its own motion, notwithstanding that the issue had not been asserted by any of the parties to the appeal. Aland v. Graham, 287 Ala. 226, 229, 250 So.2d 677, 678 (1971). However, the PACT trust funds are clearly not State funds; therefore, no issue of sovereign immunity is presented. See § 16-33C-6(b), Ala.Code 1975 (“The amounts on deposit in the PACT Trust Fund shall not constitute property of the state, and the state may have no claim or interest in them.”).
I, too, am “holding my nose” as I join in upholding the attorney fee, but I do so for the reasons set forth in the main opinion and as amplified by Justice Shaw in his special concurrence. Justice Scalia recently dealt with the circumstance of a judge finding it necessary to uphold a result he or she dislikes. He said: “The judge who always likes the results he reaches is a bad judge.”20 I would soften that criticism to say that such a judge does not adhere to the proper boundaries of appellate review. Nevertheless, I do not like the result I have reached today.

. Tasha Tsiaperas, “Constitution a ‘dead, dead, dead’ document, Scalia tells SMU audience,” Dallas News, January 28, 2013. On the date this opinion was released, the article could be accessed at http://www.dallasnews. com/news/community-news/park-cities/ headlines/2013 0128-supreme-court-justice-scalia-offers-perspective-on-the-law-at-smu-lecture.ece.